DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	As per the amendments, and applicant’s arguments, made in the response filed December 21, 2021, the only limitation currently interpreted under 35 USC 112(f) is “a beam directing unit” as recited in claims 1-16.  No other limitations are currently being interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1-16 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an alignment method for a beam directing unit of an interferometric measurement apparatus for directing a laser beam from a laser beam source at a plurality of measurement points of a measurement object, the method comprising, among other essential steps, carrying out an alignment of the beam directing unit by determining an assignment rule based on the spatial coordinates of the alignment points and the respectively assigned control parameters, in order to use the assignment rule to assign corresponding control parameters for the beam directing unit to a measurement point on the measurement surface that is able to be impinged upon by the laser beam, in combination with the rest of the limitations of the above claim.
As to claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a measurement apparatus for carrying out an interferometric measurement using laser radiation, the measurement apparatus comprising, among other essential features, a controller configured to create a three-dimensional model of at least the measurement surface of the measurement object by the plurality of spatially resolved images of the measurement surface and to carry out an alignment of the beam directing unit by the three- dimensional model in order to assign corresponding control parameters for the beam directing unit to a measurement point on the measurement surface that can be impinged upon by the laser beam, and the measurement apparatus is configured to at least carry out an alignment of the beam directing unit by determining an assignment rule based on spatial coordinates of the alignment points and the respectively assigned control parameters, in order to use the assignment rule to assign corresponding control parameters for the beam directing unit to a measurement point on the measurement surface that is able to be impinged upon by the laser beam, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 29, 2022